DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/21/2022. As directed by the amendment: claim(s) 11, 13-18, and 20 has/have been amended; no claim(s) has/have been cancelled and new claim(s) 21-23 has/have been added. Thus, claims 1-6 and 11-23 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites limitations which further limit the structure “the wearable apparel” and claim 23 depends upon claim 20. However, claim 20 does not recite any limitations for “a wearable apparel.”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Examiner suggests changing claim 23 to depend upon claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 11-16, 18-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanzel et al (US 2008/0035727).
Regarding claim 1, Stanzel discloses a welding-type monitoring system of a welding-type production cell, comprising: 
a tag (Fig. 3 #80 RFID tags) attached to a first item (Fig. 3 #74 inventory) associated with the welding-type production cell, the tag (Fig. 3 #80 RFID tags) storing data relating to the first item (Fig. 3 #74 inventory), the first item (Fig. 3 #74 inventory) comprising a storage bin (Fig. 3 #74 inventory is shown to be held in boxes on a pallet) or a cell fixture (The cell fixture is not being considered), 
the storage bin ([0026] lines 8-12 ---"However, it is appreciated that the present invention is compatible with and/or adaptable to use with a wide variety of welding inventory shipment units and containers, such as pallets, skids, tanks, boxes, trays, bins, carts, barrels, drums, and the like.) comprising a welding tip storage bin, a wire spool storage bin, a scrap bin, a component supply bin, or a completed part bin ([0029] lines 9-12 ---"For example, it is appreciated that certain welding processes require multiple types of consumables, such as flux, electrode tips, filler wire, or shielding gas, in which case either tracks 24, 26, 28 could be configured to convey more than one type of consumable at once or multiple tracks could convey consumables to the same work zone or welding cell.”), 
the cell fixture comprising a gate, a gate locking latch, a wall, a ceiling, a floor, a light fixture, a pillar, a window, a conveyor belt, or a sink; a tag reader attached to a second item associated with the welding-type production cell (Since the cell fixture is not being considered, none of the structural limitations associated with the cell fixture are being considered.), 
the tag reader (Fig. 3 #82 RFID reader) configured to automatically read data from the tag (Fig. 3 #80 RFID tags) using a close proximity communication protocol when the tag reader (Fig. 3 #82 RFID reader) is in communication range of the tag (Fig. 3 #80 RFID tags); 
and computing circuitry (Fig. 1 #42 information center) configured to: receive the data from the tag reader (Fig. 5 #120 read new unit information), identify an event associated with the data (Fig. 5 #122 determine unit contents), and trigger an event script corresponding to the event in response to identifying the event (Fig. 5 #124 validate correct unit type).
	Regarding claim 2, Stanzel teaches the system as appears above (see the rejection of claim 1), and Stanzel further teaches wherein the tag is a radio frequency identification (RFID) tag (Fig. 3 #80 RFID tags), the tag reader is an RFID interrogator (Fig. 3 #82 RFID reader), and the close proximity communication protocol is an RFID protocol (It follows that the communication protocol is close proximity communication RFID protocol).
Regarding claim 6, Stanzel teaches the system as appears above (see the rejection of claim 1), and Stanzel further teaches wherein the event script comprises a procurement order or resupply order (Abstract ---”Various sensors or detectors are employed at the loading and unloading ends of the conveyors to provide data for determining quantity, type, and/or location information for monitoring inventory or even automated reordering.”; Fig. 7 shows the step taken by the system to perform a resupply order).
Regarding claim 11, Stanzel teaches the system as appears above (see the rejection of claim 1), and Stanzel further teaches wherein the first item to which the tag is attached comprises the gate, the gate locking latch, the wall, the ceiling, the floor, the light fixture, the pillar, the window, or the sink (Examiner considers the above structural limitations to be structures associated with the cell fixture of claim 1. The cell fixture is not being considered in claim 1 and is not being considered in the immediate claim since Examiner chooses the storage bin to examine.).
Regarding claim 12, Stanzel teaches the system as appears above (see the rejection of claim 1), and Stanzel further teaches wherein the event script comprises one or more actions taken by the computing circuitry (Fig. 7 shows multiple steps in the event script for resupply orders) or instructions provided to an operator by the computing circuitry. 
Regarding claim 13, Stanzel teaches the system as appears above (see the rejection of claim 1), and Stanzel further teaches wherein the computing circuitry is further configured to trigger a downtime event script in response to determining that a time limit has passed without receiving the data from the tag reader, the downtime event script comprising an alert, a communication, or a logging of a downtime event ([0044] lines 29-34 ---" When a record is deleted, the system may take note of the time the unit was emptied, the time it took for the unit to be emptied, the day it was emptied, the processes and jobs being performed while it was being emptied, the time of year, etc., for purposes of calculating when new orders may be needed in the future.”).
Regarding claim 14, Stanzel teaches the system as appears above (see the rejection of claim 1), and Stanzel further teaches wherein the first item to which the tag is attached comprises the storage bin (Fig. 3 #74 inventory), 
and the event (Fig. 5) comprises one or more of a changing of a contact tip, a changing of a wire supply, an accessing of the scrap bin, or a completion of a part ([0029] lines 9-12 ---"For example, it is appreciated that certain welding processes require multiple types of consumables, such as flux, electrode tips, filler wire, or shielding gas, in which case either tracks 24, 26, 28 could be configured to convey more than one type of consumable at once or multiple tracks could convey consumables to the same work zone or welding cell.”; [0030] lines 6-10 ---"Welding personnel working at cells 34 replenish their supplies of consumables by removing packages or other subunits of the consumable from the inventory shipment units 18 located on track 24.”).
Regarding claim 15, Stanzel teaches the system as appears above (see the rejection of claim 1), and Stanzel further teaches wherein the tag (Fig. 3 #80 RFID tags) comprises a first tag (Fig. 3 #80 RFID tag) storing first data relating to the first item (Fig. 3 #74 inventory), the system further comprises a second tag (Fig. 3 #80 RFID tag) attached to the first item (Fig. 3 #76 inventory) or a third item associated with the welding-type production cell, 
the second tag (Fig. 3 #80 RFID tag) storing second data relating to the first item (Fig. 3 #76 inventory) or the third item, 
the tag reader (Fig. 3 #82 RFID reader) is configured to automatically read the first data from the first tag (Fig. 3 #80 RFID tag) using the close proximity communication protocol when the tag reader is in communication range of the first tag (Fig. 3 #80 RFID tag) ([0037] lines 17-20 ---"In either event, RFID tags 80 are configured to transmit characteristic information regarding inventory units 74 to an RFID reader 82, such as done in the embodiment of FIG. 2 with bar code devices.”), 
and automatically read the second data from the second tag (Fig. 3 #80 RFID tag) using the close proximity communication protocol when the tag reader is in communication range of the second tag (Fig. 3 #80 RFID tag) ([0037] lines 17-20 ---"In either event, RFID tags 80 are configured to transmit characteristic information regarding inventory units 74 to an RFID reader 82, such as done in the embodiment of FIG. 2 with bar code devices.”), 
and the computing circuitry is configured to receive the first data of and the second data from the tag reader (Fig. 5 #120 read new unit information; Fig. 5 #122 determine unit contents), and identify the event based on an amount of time between reception of the first data and second data from the tag reader ([0044] lines 29-34 ---" When a record is deleted, the system may take note of the time the unit was emptied, the time it took for the unit to be emptied, the day it was emptied, the processes and jobs being performed while it was being emptied, the time of year, etc., for purposes of calculating when new orders may be needed in the future.”).
Regarding claim 16, Stanzel teaches the system as appears above (see the rejection of claim 1), and Stanzel further teaches wherein the tag comprises a first tag  attached to the storing bin at a first bin location, the first tag storing first data relating to the storage bin, the system further comprises a second tag attached to the storage bin at a second bin location, the second tag storing second data relating to the storage bin, the tag reader is configured to automatically read data from the first tag using the close proximity communication protocol when the tag reader is in communication range of the first tag, or automatically read data from the second tag using the close proximity communication protocol when the tag reader is in communication range of the second tag, the event comprises a first event, the event script comprises the first event script, and the computing circuitry is configured to receive the first data or the second data from the tag reader, identify the first event associated with the first data or a second event associated with the second data, and trigger the first event script corresponding to the first event in response to identifying the first event, or trigger a second event script corresponding to the second event in response to identifying the second event (This entire claim is directed towards the cell fixture from claim 1 that is not considered because storage bin was chosen between the two options. The cell fixture option was not considered in claim 1. None of the limitations in the immediate claim will be considered.)
Regarding claim 18, Stanzel teaches the system as appears above (see the rejection of claim 1), and Stanzel further teaches wherein the first item comprises the storage bin comprising the welding tip storage bin, the wire spool storage bin, the scrap bin, a component supply bin, or the completed part bin ([0029] lines 9-12 ---"For example, it is appreciated that certain welding processes require multiple types of consumables, such as flux, electrode tips, filler wire, or shielding gas, in which case either tracks 24, 26, 28 could be configured to convey more than one type of consumable at once or multiple tracks could convey consumables to the same work zone or welding cell.”).
Regarding claim 19, Stanzel discloses a method for monitoring a welding-type production cell, comprising: 
receiving data from a tag reader (Fig. 3 #82 RFID reader; Fig. 5 #120 read new unit information), the tag reader (Fig. 3 #82 RFID reader) attached to a second item (Shown in the figure below) associated with the welding-type production cell (Fig. 3 #32 work zone) and configured to automatically read data from a tag (Fig. 3 #80 RFID tag) using a close proximity communication protocol when the tag reader (Fig. 3 #82 RFID reader) is in communication range of the tag (Fig. 3 #80 RFID tag; RFID tags and readers operate in this manner and the limitations are well known by those of ordinary skill in the art.), 
the tag (Fig. 3 #80 RFID tag) being attached to a first item (Fig. 3 #74 inventory) associated with the welding-type production cell (Fig. 1 #32 work zone) and storing data relating to the first item (Abstract ---"Various sensors or detectors are employed at the loading and unloading ends of the conveyors to provide data for determining quantity, type, and/or location information for monitoring inventory or even automated reordering.”; Since data is read from the tags, the tags must contain data to be read.), the first item (Fig. 3 #74 inventory) comprising a storage bin ([0026] lines 8-12 ---"However, it is appreciated that the present invention is compatible with and/or adaptable to use with a wide variety of welding inventory shipment units and containers, such as pallets, skids, tanks, boxes, trays, bins, carts, barrels, drums, and the like.) or a cell fixture, 
the storage bin comprising a welding tip storage bin, a wire spool storage bin, a scrap bin, a component supply bin, or a completed part bin ([0029] lines 9-12 ---"For example, it is appreciated that certain welding processes require multiple types of consumables, such as flux, electrode tips, filler wire, or shielding gas, in which case either tracks 24, 26, 28 could be configured to convey more than one type of consumable at once or multiple tracks could convey consumables to the same work zone or welding cell.”), 
the cell fixture comprising a gate, a gate locking latch, a wall, a ceiling, a floor, a light fixture, a pillar, a window, a conveyor belt, or a sink; 
identifying an event associated with the data (Fig. 5 #122 determine unit contents), via computing circuitry (Fig. 1 #42 information center); 
and triggering an event script corresponding to the event in response to identifying the event (Fig. 5 #124 validate correct unit type), via the computing circuitry (Fig. 1 #42 information center).

    PNG
    media_image1.png
    512
    736
    media_image1.png
    Greyscale

Regarding claim 20, Stanzel discloses a welding-type monitoring system of a welding-type production cell, comprising: 
a tag (Fig. 3 #80 RFID tags) attached to an item (Fig. 3 #74 inventory) associated with the welding-type production cell (Fig. 1 #32 work zone), the tag (Fig. 3 #80 RFID tags) storing data relating to the item (Abstract ---"Various sensors or detectors are employed at the loading and unloading ends of the conveyors to provide data for determining quantity, type, and/or location information for monitoring inventory or even automated reordering.”; Since data is read from the tags, the tags must contain data to be read.), 
the item comprising a storage bin or a cell fixture, the storage bin comprising a welding tip storage bin, a wire spool storage bin, a scrap bin, a component supply bin, or a completed part bin ([0029] lines 9-12 ---"For example, it is appreciated that certain welding processes require multiple types of consumables, such as flux, electrode tips, filler wire, or shielding gas, in which case either tracks 24, 26, 28 could be configured to convey more than one type of consumable at once or multiple tracks could convey consumables to the same work zone or welding cell.”), 
the cell fixture comprising a gate, a gate locking latch, a wall, a ceiling, a floor, a light fixture, a pillar, a window, a conveyor belt, or a sink; 
a plurality of tag readers (Fig. 3 #82 RFID reader; each work zone will have a tag reader) arranged around the tag (Fig. 3 #80 RFID tags), the tag readers (Fig. 3 #82 RFID reader) configured to automatically read relative position data from the tag using a communication protocol (Abstract ---"Various sensors or detectors are employed at the loading and unloading ends of the conveyors to provide data for determining quantity, type, and/or location information for monitoring inventory or even automated reordering.”; Since data is read from the tags, the tags must contain data to be read.); 
and computing circuitry (Fig. 1 #42 information center) configured to: 
receive the relative position data from the tag readers, determine an actual position of the item based on an analysis of the relative position data (Abstract ---"Various sensors or detectors are employed at the loading and unloading ends of the conveyors to provide data for determining quantity, type, and/or location information for monitoring inventory or even automated reordering.”; Since data is read from the tags, the tags must contain data to be read.), 
identify an event associated with the actual position of the item (Fig. 5 #124 validate correct unit type), and trigger an event script corresponding to the event in response to identifying the event (Fig. 5 #130 activate operator alert and reject unit).
Regarding claim 22, Stanzel teaches the system as appears above (see the rejection of claim 20), and Stanzel further teaches wherein the communication protocol is a short-wavelength ultra-high radio frequency protocol (Examiner considers this limitation to be an inherent property of the RFID system as taught by Stanzel. The operating nature of RFID systems is well known. Applicant has not disclosed anything within the specification that would distinguish the claimed RFID system from what is well known to one of ordinary skill in the art.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanzel et al (US 2008/0035727) as applied to claim 1, in view of Hillen et al (US 2014/0263247).
Regarding claim 3, Stanzel teaches the system as appears above (see the rejection of claim 1), but does not teach wherein the tag is a near field communication (NFC) tag, the tag reader is an NFC interrogator, and the close proximity communication protocol is an NFC protocol.
 Nonetheless, Hillen teaches wherein the tag is a near field communication (NFC) tag (Fig. 3A #304 NFC logic), the tag reader is an NFC interrogator (Fig. 3 #308 NFC logic of an initiator device), and the close proximity communication protocol is an NFC protocol (It follows that the communication protocol is close proximity communication NFC protocol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stanzel by incorporating the NFC wireless communication system1 as taught by Hillen for the purpose of transmitting data.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanzel et al (US 2008/0035727) as applied to claim 1, in view of Denis et al (US 2015/0114941).
Regarding claim 4, Stanzel teaches the system as appears above (see the rejection of claim 1), but does not teach wherein the tag is a Bluetooth tag, the tag reader is a Bluetooth interrogator, and the close proximity communication protocol is a Bluetooth protocol.
Nonetheless, Denis teaches wherein the tag is a Bluetooth tag, the tag reader is a Bluetooth interrogator, and the close proximity communication protocol is a Bluetooth protocol ([0026] lines 8-11 ---" However, other wireless communication systems2 and methods can include, but are not limited to, radio frequency (RF) such as ZigBee protocols, Bluetooth protocols, cellular protocols, proprietary protocols, and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stanzel by incorporating the Bluetooth wireless communication system as taught by Denis for the purpose of transmitting data.
Regarding claim 5, Stanzel teaches the system as appears above (see the rejection of claim 1), but does not teach wherein the tag is a Zigbee tag, the tag reader is a Zigbee interrogator, and the close proximity communication protocol is a Zigbee protocol.
Nonetheless, Denis teaches wherein the tag is a Zigbee tag, the tag reader is a Zigbee interrogator, and the close proximity communication protocol is a Zigbee protocol ([0026] lines 8-11 ---" However, other wireless communication systems3 and methods can include, but are not limited to, radio frequency (RF) such as ZigBee protocols, Bluetooth protocols, cellular protocols, proprietary protocols, and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stanzel by incorporating the ZigBee wireless communication system as taught by Denis for the purpose of transmitting data.

Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanzel et al (US 2008/0035727) as applied to claim 20, in view of Hsu et al (US 2017/0032281).
Regarding claim 21, Stanzel teaches the system as appears above (see the rejection of claim 20), and Stanzel further teaches wherein the tag (Fig. 3 #80 RFID tags) comprises a first tag (Fig. 3 #80 RFID tag) attached to a first item (Fig. 3 #74 inventory), 
the plurality of tag readers (Fig. 3 #82 RFID reader; each work zone will have a tag reader) being arranged around the first tag (Fig. 3 #80 RFID tag) and the second tags, 
the tag readers (Fig. 3 #82 RFID reader; each work zone will have a tag reader) configured to automatically read relative position data from the first tag and the second tag using a communication protocol (Abstract ---"Various sensors or detectors are employed at the loading and unloading ends of the conveyors to provide data for determining quantity, type, and/or location information for monitoring inventory or even automated reordering.”), 
and the computing circuitry (Fig. 1 #42 information center) being configured to determine an actual position of the item, and a relative position of the item with respect to the operator, based on an analysis of the relative position data (Abstract ---"Various sensors or detectors are employed at the loading and unloading ends of the conveyors to provide data for determining quantity, type, and/or location information for monitoring inventory or even automated reordering.”), and identify the event (Fig. 5 #124 validate correct unit type) associated with the actual position of the item and the relative position of the item with respect to the operator (Fig. 5 #130 activate operator alert and reject unit).
	However, Stanzel does not teach the system further comprising a second tag attached to wearable apparel configured to be worn by an operator.
	Nonetheless, Hsu teaches the system further comprising a second tag attached to wearable apparel configured to be worn by an operator ([0067] lines 5-7 ---"For example, depending on the type of sensor, the one or more sensors 236 may be positioned adjacent the work piece 206, integrated with the welding equipment 210, integrated with the welding headwear, or a combination thereof.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stanzel by incorporating the second tag as taught by Hsu for the purpose of transmitting data.
Regarding claim 23, Stanzel teaches the system as appears above (see the rejection of claim 20), but does not teach wherein the wearable apparel comprises a glove, a boot, a helmet, a shirt, a harness, a jacket, pants, a watch, a wristband, a belt, a necklace, glasses, a hat, or an identification tag.
Nonetheless, Hsu teaches wherein the wearable apparel comprises a glove, a boot, a helmet, a shirt, a harness, a jacket, pants, a watch, a wristband, a belt, a necklace, glasses, a hat, or an identification tag ([0067] lines 5-7 ---"For example, depending on the type of sensor, the one or more sensors 236 may be positioned adjacent the work piece 206, integrated with the welding equipment 210, integrated with the welding headwear, or a combination thereof.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stanzel by incorporating the second tag as taught by Hsu for the purpose of transmitting data.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 11-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner considers the wireless communication system to include all the necessary transmitters,  receivers, and protocols as understood by one of ordinary skill in the art. NFC wireless communications technology is well known.
        2 Examiner considers the wireless communication system to include all the necessary transmitters,  receivers, and protocols as understood by one of ordinary skill in the art. Bluetooth wireless communications technology is well known.
        3 Examiner considers the wireless communication system to include all the necessary transmitters,  receivers, and protocols as understood by one of ordinary skill in the art. ZigBee wireless communications technology is well known.